We think the demurrer should be sustained. The declaration shows that the arrest complained of was made upon process which was regular upon its face, and which commanded the officer to arrest the defendant in the former suit (who is the plaintiff in this), and the declaration does not allege that any privilege or exemption from arrest was claimed by the plaintiff, either at the time of the arrest or afterwards, by way of plea in abatement or otherwise, or even that the defendant knew or was informed that he was a qualified voter. If he neglected to claim his exemption from arrest in some way in connection with the former suit, as it was clearly his privilege to do, he waived his right thereto, and cannot now be heard to complain of the arrest.
Demurrer sustained, and case remitted to the Common Pleas Division for further proceedings.